case 3:19-cv-02001-JAM Document 35 Filed 12/17/20 Page 1 of 3

   

SCANND-” 40007320
and Emailed i al
Ldbsige ST "2

ti rrr cnr eel ! pa é

date inilals “Ngo 9 UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
KEZLYN MENDEZ NO: 3:19cv2001 (JAM)
Ve
PETER WITHERSPOON, ET‘AL. DETEMBER 7, 3020

PLAINTIFFS' MOTION FOR ENTRY FOR DEFAULT AND
DECLARATION

KEZLYN MENDEZ HEREBY DECLARES:
a} an the pkaintiff, herein. The complaint was filed on December
3 019.

The court files and record herein will show that the defendants
were served by the united states marsnal with a copy of summons,
and a copy of the complaint on June 12, 2020.

Moreso the Plaintiff did receive an answer to the complaint on
August 31, 2020, ( -Affirm4tive Defense ) Docket #22. veg,
interrogatories, Admissions, and Production of Documents, were
sent to the defense counsel on September 14, 2020, the window for
Discovery deadline was October 20,2020. On October 13,2020, the
defense filed a motion foe extension of time until November 14,
2020, and when that deadline came close to the defense filed
another motion the second one requested that the defense be given
until November 30,2020, and that would be enough time to complete
all the requested documents and send them to the plaintiff.

The defense have faiited to comply witn tne Rules of the Federal
Rules of Civil Procedure of Discovery in all of it's aspects as
it has bean written the Plaintiff, only received two of the
defendants requested Interrigatories, Admissions, and Production
of Documents, and those defenats were Glover and Potts, none of
the other defendants requested material has been forwared to the
Plaintiff, as requested respectfully and the defense has had two
requested extensions of time to complete the requested material
and forward it to the Plaintiff in a timely manner but did not
do so, and the Docket will show that the defense had additzonal
time given to them by the honorable judge Jefferey A. Meyer.
ordered in the intial Review order due to the Covid-19 situation
and still did not meet the respected time frame of Biscovery.

The Plaintiff, respectfully request that this Honorable court
enter into Default defense for not complying with Discovery in
a respectable and timely manner in it's entirety as requested
by the Plaintiff, according to the Federal Rules of Civil
Procedure, the defense is in violation of rules 26. (a) (1)

 
Case 3:19-cv-02001-JAM Document 35 Filed 12/17/20 Page 2 of 3

(2) and (3), alsorule 33. (B) (2) (B) (4) (a) (1) rule 36. (A)
(1) (3) and (4). moreso the defense failed to make full \
Disclosure and cooperate with discovery as outlined in Rule 37.
(B) (B) (4) also under (D} (1) (A) (2) (B) (2). clearly ther has
been a violation on the defense behalf and they should be held
responsible just as it states in the Federal Rules of Civil
Procedures.

In all due respect to this Honorable court and to Honorable

Judge Jeffery A. Meyer. the Plaintiff, respectfully request that
the defense held accountable for thire action for not cooperating
with Discovery by Entering the Defense into Default.

RESPECTFULLY SUBMITTED

 

CERT IFCATION

ihereby certify that a copy of the foregoing was mailed
to. the defense attorney Robert B. Fiske, on December 10, 2020:

Robert B. Fiske

Assistant Attoney General
110 Sharman Street
Hartford, CT 06105

 

KEZLYN MENDEZ #3297951
Pro Se; Plaintiff

 
Case 3:19-cv-02001-JAM Document 35 Filed 12/17/20 Page 3 of 3

LETTER HEAD NOTICE TO COURT CLERK

DUE TO MY FACILITY BEING A HOT SPOT FOR COVID-19 OUT GOING MAIL
WAS BEING HELD TO SLOW THE POSSIBLE SPREAD OF COVID TO OTHERS
THAT BEING SO COUNSELORS HAVE ALSO NOT BEEN TAKING ANY CEGAL MAIL
FROM PRISONERS FOR E-FILING AND THAT IS WHY THIS MOTION IS BEING
FILED NOW. ALL DEADLINES HAVE ENDED FOR DISCOVERY AND SUMMARY
JUDGMENT AS OF NOVEMBER 30,2020, FOR DISCOVERY AND SUMMARY.
JUDGMENT ON DECEMBER4, 2020. THANK YOU FOR UNDERSTANDING THIS
VERY DIFFICULT SITAUTION FOR ALL OF US WITH E-FILING AND DOCUMENT
WITH THE COURTS JUST AS IT IS FOR ALL OF YOU WORKING DURING THIS
THIS TIME AS WELL.

SINCERELY,

     

~ JECEMBER 7, 2

 

 
